Statutory action of ejectment by appellee against appellant. The fact that appellant was in possession holding adversely did not affect the admissibility or probative force of the deeds under which appellee showed title. Code, § 3839; Nichols v. Nichols, 179 Ala. 611, 60 So. 855; Reichert v. Sheip,85 So. 267.1 The cases cited by appellant arose prior to the change in the statute law now appearing in the section of the Code supra.
Affirmed.
ANDERSON, C. J., and GARDNER and BROWN, JJ., concur.
1 Ante, p. 86.